I concur in the judgment and am of opinion that the fourth defense of the answer has been established as against all persons whom plaintiff Weinreich claims to have represented except himself and those who would not accept the checks issued by the defendant association.
Because of the judgment, it is immaterial whether this is a class suit. If the plaintiff Weinreich could maintain his contention that all claimants whom he seeks to represent were entitled to 6% interest on their claims, and that the acceptance of the checks afforded no consideration for the releases in full satisfaction signed by them, then all of such claimants would be in like status as that of the plaintiff and the suit would properly proceed as a class suit.
I do not agree that the claimants' acceptance of the checks, being an executed contract, afforded a consideration for the receipts, for the reason that we are precluded from properly so holding by Yin v. Amino *Page 19 Products Co., 141 Ohio St. 21, 46 N.E.2d 610. I recognize the strength of Judge Geiger's opinion and the dissent of Judge Hart in the cited case and that many states take a different view than that which was reached by the majority in the cited case.
I believe that there was a consideration moving between the parties in the tender and acceptance of the checks and execution of the receipts therefor. At the time that the checks were tendered there was manifest uncertainty as to the rights of the claimants to collect six per cent interest instead of the rate specified in their certificates from the association. Nor had there been an adjudication on the subject. The checks were delivered under date of October 1, 1940, and the opinion of this court in the Goldzwig case was not released until 1943 and, even then, the question there decided was not identical with the one presented here. This uncertainty on behalf of the claimants as to their right to collect a full six per cent instead of their contract rate, would support their acceptance of a lesser sum and afford a consideration for the releases executed by them. *Page 20